Title: To John Adams from Benjamin Stoddert, 14 August 1800
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 14 August 1800

I am honored with your letters of the 3d. & 6h. Inst.—I have in consequence of the first, written to Capt Morris, & to Mr Duer, and have no doubt, the business respecting Mr Duer will be so managed as to admit of this Young Gentlemans release without injury to the Discipline of the Navy. Lt. Elison, who has been most offended by Mr Duer—and who caused him to be arrested, will I expect, on proper apologies from Mr Duer, intercede for his release.
A Commission for Mr Potter as Lt.—& a warrant for Mr Haswell as midshipman, shall be forwarded tomorrow.
I have the honor to be / With the highest respect & / esteem sir Yr. Most Obed servt.
Ben Stoddert